Citation Nr: 1424200	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1990 to February 1991.  The Veteran also had Army National Guard Service.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Pursuant to the Veteran's request, a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) was held in November 2013.  A transcript of that hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The claims of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disability, on the grounds that there was no evidence of a clinically diagnosed disability, was not appealed nor was new and material evidence received within the appeal period.

2.  A June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disability, on the grounds that there was no evidence of a clinically diagnosed disability, was not appealed nor was new and material evidence received within the appeal period.

3.  The evidence received since June 2005 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for left and right knee disabilities.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the Veteran's claims of entitlement to service connection for left and right knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received; thus, the claims of entitlement to service connection for left and right knee disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for left and right knee disabilities.  Thus, any errors in complying with the notice or assistance requirements with respect to these matters are moot.

Petition to Reopen

In a June 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral knee disability.  The Veteran did not appeal the June 2005 decision, nor was new and material evidence received within the appeal period.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a petition to reopen his previously denied bilateral knee claim in June 2011.  An October 2011 rating decision reopened but continued the previous denial.  The left knee disability claim was denied on the grounds that there was no evidence of an in-service incurrence of a left knee injury or disease, or of a medical nexus linking the Veteran's current left knee disability to service.  The right knee disability claim was denied on the grounds that there was no evidence of a currently diagnosed disability or of an in-service incurrence of a right knee injury or disease.

The Board is required to address whether there is new and material evidence in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection left and right knee disabilities has been received, the Board will proceed, in the following decision, to adjudicate the new and material issues in the first instance.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the June 2005 denial, the evidence of record consisted of the claims file and the Veteran's service treatment records.  The Veteran's claim was denied on the grounds that there was no evidence of a clinically diagnosed disability.

Since June 2005, the Veteran submitted private treatment records that indicate he is receiving treatment for bilateral knee pain.  A March 2010 treatment record from Dr. N. noted the Veteran's report of having surgery on his right knee during service, and a May 2010 record indicated a diagnosis of chondromalacia of the right knee.  Additionally, results of an April 2011 MRI indicate the Veteran had a diagnosis of chondromalacia in his left knee, with small effusion and a tiny Baker's cyst.  Moreover, an April 2011 record from Dr. V. noted the Veteran's report of bilateral knee pain going back twenty years.  
 
This evidence is new, as it was received by VA after the issuance of the June 2005 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it provides evidence of clinical diagnoses of left and right knee disabilities, which was one of the elements of service connection that was found lacking in the June 2005 rating decision.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a cervical spine disorder and right and left knee disorders is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

ORDER

New and material evidence having been received; reopening of the previously denied claim of service connection for a left knee disability is warranted.

New and material evidence having been received; reopening of the previously denied claim of service connection for a right knee disability is warranted.


REMAND

During his November 2013 Board Hearing, the Veteran testified that he received in-patient treatment at the Fort Benning Army Hospital in Georgia for his left knee from December 1990 to January 1991.  A review of the claims file indicates the AOJ has not undertaken efforts to obtain any outstanding in-patient records from the Fort Benning Army Hospital.  Thus, a remand is necessary to obtain these in-patient records.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

Additionally, a March 2010 treatment record from Dr. N. noted the Veteran's report of having surgery done on his right knee while in service.  The Veteran's service treatment records are silent for any right knee surgeries.  Nonetheless, the AOJ should contact the Veteran and request his help in obtaining any records documenting his reported in-service surgery.

Lastly, the Board notes that the September 2011 VA examination report ascertaining the etiology of the Veteran's left knee disability was based on an incomplete record.  Specifically, the examiner's opinion stated that the record contained no evidence to validate the Veteran's claim of post-service treatment for a left knee disability.  However, evidence submitted by the Veteran following that examination indicates the Veteran had multiple instances of treatment for his left knee following service.  Additionally, the record indicates that on multiple occasions the Veteran has reported his belief that his right knee disability was due to his left knee disability.  

Given these facts and the aforementioned evidence not of record, the Board concludes a new examination is warranted to determine the current nature and etiologies of the Veteran's left and right knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for his left and right knee disabilities, including his reported in-service right knee surgery.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Submit an appropriate request to the National Personnel Records Center (NPRC) or other appropriate source for any in-patient treatment records for the Veteran from the Fort Benning, Base Hospital in Georgia from December 1990 to January 1991.  Associate any responsive records with the Veteran's claims file.  If such records are not available, written certification of such is required, and the Veteran must be notified.

3.  When the above actions have been accomplished to the extent possible, schedule the Veteran for an appropriate examination to determine the current nature and etiology of his left and right knee disabilities.  Specifically, the examiner should opine on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability began in or is related to active military service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder began in or is related to active military service.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder was caused by his left knee disability.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability was aggravated (i.e., worsened) beyond the natural progress by his left knee disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the left knee disability.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


